United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-3726
                                   ___________

Ini Watson,                              *
                                         *
            Appellant,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Capital Region Medical Center;           * Western District of Missouri.
Ken Belt; Carla Hahn; Rita Stitsel,      *
                                         *        [UNPUBLISHED]
            Appellees.                   *
                                    ___________

                          Submitted: April 23, 1998
                              Filed: April 28, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Ini Watson appeals the district court&s1 grant of summary judgment to one
defendant and the dismissal of three others in her action brought under Title VII, 42
U.S.C. §§ 2000e-2000e-17. After a careful review of the record and the parties&
submissions on appeal, we conclude the district court was correct and an extended




      1
       The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
discussion is unnecessary. Accordingly, we affirm the judgment of the district court.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-